Citation Nr: 1336056	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for heart attack.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to November 1976.  He also served in the National Guard, including from May 2001 to September 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2013; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran testified at his July 2013 Board hearing that he receives Social Security disability benefits and suggested that the Social Security Administration (SSA) should be in possession of treatment records from at least two private doctors who treated him for his heart and hernia.  He indicated he would obtain those records and provide those to the VA.  In August 2013 the Veteran submitted the SSA disability determination letter, but did not submit any additional records, including records from the two private doctors he identified at his Board hearing or any other medical records underlying the adjudication for disability benefits.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).

The only SSA record associated with the claims file is the disability determination letter.  Therefore, the RO must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying the adjudication for disability benefits.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




